Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Objections
Claim 18 is objected to because of the following informalities: “wherein controlling the curvature” should read “wherein adjusting the curvature” in order to be consistent with the wording of lines 17-18 of claim 16, from which it depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 includes “the pull wire” which lacks antecedent basis. It appears that claim 5 should depend from claim 4 (NOT claim 3), and has been thus treated for the purposes of claim interpretation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 6-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schreck (US 6,454,799) in view of Dehdashtian et al. (US 5,968,068). Schreck discloses a method of implanting a balloon expandable prosthetic valve within a native aortic valve in a patient, the method comprising introducing a delivery system into a femoral artery of the patient, the patient system comprising an outer sleeve (224; figs. 16A-C) and a shaft (232; fig. 16C) extending through a lumen of the outer sleeve (224), wherein a distal end portion of the shaft is positioned distal to a distal end of a steerable distal end portion of the outer sleeve (see fig. 16C; noting that the distal end portion of the outer sleeve has been steered along the aortic arch via the guidewire and sheath), and a prosthetic valve (100) is crimped (figs. 16A-C; col. 11, ll. 50-67, ll. col. 13, ll. 3-12, wherein mounting the valve in a “constricted” or “compressed” configuration is considered to read on “crimping”) over a balloon (222) disposed along the distal end portion of the shaft, wherein the delivery system further comprises radiopaque markers (col. 12, ll. 65-col. 13, ll. 3), wherein the distal end of the steerable distal end portion is a free end and the prosthetic valve is positioned distal to the free end (of 224) as the delivery system is introduced into the femoral artery (as understood in view of figs. 16a-c, noting pusher 224 remains behind prosthetic valve to help push the valve along the outer sheath; col. 12, ll. 24-45) , identifying a location of the prosthetic valve by monitoring the radiopaque markers under fluoroscopy (col. 12, ll. 65-col. 13, ll. 3), selectively controlling a curvature of the steerable distal end portion so as to advance the prosthetic valve through an aortic arch of the patient (i.e., by advancing the steerable distal end portion within the sheath and along the guidewire, the steerable distal end portion is deflected into a curve matching the aortic arch as understood in view of figs. 16A-C), wherein the outer sleeve (224) does not cover the prosthetic valve as the prosthetic valve is advanced through the aortic arch (noting that pusher sleeve 224 pushes against proximal end of valve as understood in view of figs. 16B and C and remains proximal of prosthetic valve), positioning the prosthetic valve at a target site within the native aortic valve, and radially expanding the prosthetic valve by inflating the balloon (col. 13, ll. 6-15). 
Schreck does not expressly disclose that the radiopaque markers comprise first and second radiopaque markers inside the balloon and positioned adjacent proximal and distal ends of the prosthetic valve. 
Dehdashtian discloses another system for delivering a radially balloon expandable endoluminal prosthesis within a body lumen. Dehdashtian discloses that the prosthesis may be centered on the balloon (col. 23, ll. 36-44) which facilitates even expansion of the prosthesis as is known in the art. Dehdashtian further discloses a first and second radiopaque marker (140, 154; fig. 6a,6b) inside the balloon of the balloon catheter and positioned adjacent a proximal end of the prosthesis and a distal end of the prosthesis to assist in precise positioning of the prosthesis relative to the intended target tissue (col. 23, ll. 36-44; figs. 6 and 6a). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Schreck to include first and second radiopaque markers positioned inside the balloon and adjacent the proximal and distal ends of the prosthetic valve in view of the teachings of Dehdashtian to assist in precise positioning of the prosthesis relative to the desired implant site (i.e., the aortic valve). 
Regarding claim 9, Schreck discloses a method of implanting a balloon expandable prosthetic valve within a native aortic valve in a patient, the method comprising providing a delivery assembly comprising a tubular sleeve (224), a shaft (232) extending through a lumen of the tubular sleeve, and a prosthetic valve crimped over a balloon (222) disposed along a distal end portion of the shaft (“constricted” is considered to read on “crimped” as they both denote a narrow configuration of the prosthetic valve), wherein the prosthetic valve is positioned distal to a distal end of the tubular sleeve (best shown in figs. 16B,C), wherein the distal end of the tubular sleeve is a free end, and wherein the delivery system comprises radiopaque markers, introducing the delivery assembly into a femoral artery of the patient (col. 12, ll. 24-45), identifying a location of the prosthetic valve by monitoring the radiopaque markers under fluoroscopy (col. 12, ll. 65-col. 13, ll. 3), advancing the prosthetic valve through an aortic arch of the patient while keeping the prosthetic valve uncovered by the tubular sleeve (figs. 16A-C, noting that pusher sleeve 224 remains behind valve to push valve through sheath 218), positioning the prosthetic valve at a target site within the native aortic valve (fig. 16B), and inflating the balloon so as to radially expand the prosthetic valve (fig. 16C).
Regarding claims 2 and 11, as taught by Dehdashtian, the radiopaque markers are spaced equidistantly from a longitudinal midpoint of the prosthetic valve crimpled over the balloon (noting that Dehdashtian discloses that the prosthesis is centrally positioned on the balloon in col. 23, ll. 36-44 and the markers are equidistant from the ends of the balloon as understood in view of figs. 6a, 6b).  
Regarding claim 10, the markers are inside the balloon as taught by Dehdashtian (figs. 6a,6b; markers 140,154).
Regarding claims 6 and 14, positioning the prosthetic valve at the target site comprises aligning the prosthetic valve with respect to the native aortic valve by controlling the curvature of the steerable distal end portion (steerable section of claim 14). In particular, the curvature of the steerable distal end portion of Schreck is controlled via the guidewire and outer sheath to match that of the native aortic valve (figs. 16A-C).
Regarding claims 7 and 14, positioning the prosthetic valve comprises pushing the shaft (232) across the native aortic valve (see fig. 16A-C of Schreck, noting arrow 214).
Regarding claims 8, 12, and 13, selectively controlling curvature of the steerable distal end portion (steerable section of claims 12,13) comprises shaping the steerable distal end portion to a shape of the aortic arch while steering the prosthetic valve away from an inner surface of the aortic arch (figs. 16A-C – curvature of distal end portion is controlled via guidewire 216 and sheath 218 to match that of the aortic arch as understood in view of figs. 16A-C and col. 12, ll. 50-64; note that valve is steered away from inner surface of the aortic arch since it is steered in such a way that it does not contact inner surface of arch as clear from figs. 16A-C). 
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schreck in view of Dehdashtian as applied to claim 1 above and further in view of Seguin (US 2004/0210304). Schreck in view of Dehdashtian discloses the invention substantially as stated above except for the step of pre-dilating leaflets of the native aortic valve. Seguin discloses, prior to introducing a delivery system of prosthetic valve, pre-dilating leaflets of the native aortic valve with a dilation balloon catheter (656; fig. 62) as is well known in the art according to Seguin ([0153]). This pre-dilation increases a flow area through the native aortic valve since the valve has been dilated. It would have been obvious to have modified the prior art of Schreck to include such a pre-dilating step as taught by Seguin for the predictable result of facilitating expansion of a stenosed aortic orifice prior to delivery of the prosthetic aortic valve. 
Claims 16, 17, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schreck (US 6,454,799) in view of Moore (US 2001/0049547) and Dehdashtian et al. (US 5,968,068). Regarding claim 16, Schreck discloses a method of implanting a balloon expandable prosthetic valve within a native aortic valve in a patient, the method comprising providing a delivery system comprising a tubular sleeve (224) having a distal portion forming a selectively steerable section (note that distal portion is steered around aortic arch via guidewire and sheath 218), and a shaft (232; fig. 16C) extending through a lumen of the tubular sleeve (224) and its steerable section, crimping a prosthetic valve (100) over a balloon (222) disposed along a distal end portion of the shaft (figs. 16A-C; col. 11, ll. 50-67, ll. col. 13, ll. 3-12, wherein mounting the valve in a “constricted” or “compressed” configuration is considered to read on “crimping”), wherein the prosthetic valve is positioned distal to a distal end of the steerable section (as understood in view of figs. 16B,C, wherein pusher sleeve 224 is used to push/advance valve along sheath 218), wherein the distal end of the steerable section is a free end, wherein the delivery system further comprises radiopaque markers (col. 12, ll. 65-col. 13, ll. 3), introducing the delivery system and the prosthetic valve into a femoral artery of the patient (col. 12, ll. 24-45), identifying a location of the prosthetic valve by monitoring the markers under fluoroscopy (col. 12, ll. 65-col. 13, ll. 3), and advancing the prosthetic valve uncovered by the tubular sleeve through an aortic arch of the patient (noting 224 remains proximal of prosthetic valve to advance valve through sheath 218; see 16B,C) while adjusting a curvature of the steerable section to match a shape of the aortic arch while steering the prosthetic valve away from an inner surface of the aortic arch (se understood in view of figs. 16a-c, wherein the steerable section matches the shape of the aortic arch and is spaced apart from the inner surface of the aortic arch by guidewire and sheath 218). 
Schreck does not expressly disclose a selectively steerable section fixedly attached to a distal end of the tubular sleeve and instead discloses a tubular sleeve that comprises a distal portion forming a selectively steerable section (i.e., one continuous sleeve). 
 Moore discloses another prosthesis delivery device that includes a tubular pusher (12,13,14), similar to the prior art of Schreck. Moore further teaches that the pusher may comprise a tubular sleeve (13) and a selectively steerable section (12, which can be steered around a bend via guidewire) fixedly attached to a distal end of the tubular sleeve (best shown in fig. 2; [0014]). Moore discloses that such an arrangement allows for a pusher having a proximal tubular sleeve (13) that is more rigid than the selectively steerable section (12) fixedly attached to the distal end of the tubular sleeve ([0014]), which provides increased column strength and protection to the outer catheter (11) in combination with the ability to make a tortuous bend near the distal end of the delivery device ([0016]; see also [0017]). It would have been obvious to one of ordinary skill in the art to have modified the pusher tube (224) of Schreck to comprise a tubular sleeve having a selectively steerable section fixedly attached to a distal end of the tubular sleeve as taught by Moore in order to provide a pusher tube with increased column strength in a proximal section thereof and increased flexibility in a distal section thereof.    
Schreck also does not expressly disclose that the radiopaque markers comprise first and second radiopaque markers inside the balloon and positioned adjacent proximal and distal ends of the prosthetic valve. 
Dehdashtian discloses another system for delivering a radially balloon expandable endoluminal prosthesis within a body lumen. Dehdashtian discloses that the prosthesis may be centered on the balloon (col. 23, ll. 36-44) which facilitates even expansion of the prosthesis as is known in the art. Dehdashtian further discloses a first and second radiopaque marker (140, 154; fig. 6a,6b) inside the balloon of the balloon catheter and positioned adjacent a proximal end of the prosthesis and a distal end of the prosthesis to assist in precise positioning of the prosthesis relative to the intended target tissue (col. 23, ll. 36-44; figs. 6 and 6a). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Schreck to include first and second radiopaque markers positioned inside the balloon and adjacent the proximal and distal ends of the prosthetic valve in view of the teachings of Dehdashtian to assist in precise positioning of the prosthesis relative to the desired implant site (i.e., the aortic valve). 
Regarding claim 17, as taught by Dehdashtian, the radiopaque markers are spaced equidistantly from a longitudinal midpoint of the prosthetic valve crimpled over the balloon (noting that Dehdashtian discloses that the prosthesis is centrally positioned on the balloon and the markers are equidistant from the ends of the balloon as understood in view of figs. 6a, 6b).  
Regarding claim 19, Schreck discloses pushing the shaft (232) across the native aortic valve and positioning the prosthetic valve at a target site within the native aortic valve as understood in view of figs. 16A-C. 
Regarding claim 20, Schreck discloses inflating the balloon (fig. 16B to 16C) to radially expand the prosthetic valve at the target site. 
Allowable Subject Matter
Claims 4, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that the minor objection to claim 18 noted above in the Claim Objections section of this action must be addressed as well.
Claim 5 is would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (i.e., amended to depend from claim 4) and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 12/1/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771